IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

UNITED STATES OF AMERICA,
Plaintiff,
vs.
ERIC SCOTT BOWEN,

Defendant.

 

CR 18-39-BLG-SPW

ORDER

 

Upon the United States’ Unopposed Motion for Dismissal of Forf`eiture

Proceedings (Doc. 30), and for good cause being shown,

IT IS HEREBY ORDERED that the forfeiture action in the above-captioned

case is DISMlSSED with prejudice

DATED this way of Ocmber, 201 a

A~Q~%L()Q;aé;_/

SUSAN P. WATTERS
United States Disti'ict Court Judge

